COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


ROBERT B. STRAIN
                                             MEMORANDUM OPINION *
v.      Record No. 3097-99-4                     PER CURIAM
                                                JUNE 13, 2000
JOSEPHINE C. STRAIN


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Stanley P. Klein, Judge

             (Kenneth L. Crosson, on briefs), for
             appellant.

             (Lawrence H. Bowen; Paula W. Rank; Byrd
             Mische P.C., on brief), for appellee.


        Robert B. Strain (husband) appeals the decision of the

circuit court denying his "Motion for the Reduction in Maintenance

and Support."    The trial court found that, under the terms of the

parties' "Property and Support Settlement Agreement" (agreement)

which was incorporated into the final decree of divorce, it lacked

jurisdiction to modify the monthly spousal support husband pays to

Josephine C. Strain (wife).    Husband contends that the trial court

erred in finding that it lacked jurisdiction to modify spousal

support.    In response, wife seeks an award of appellate attorney's

fees.    Upon reviewing the record and briefs of the parties, we




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.   See Rule 5A:27.

     The record on appeal contains neither a transcript nor a

written statement of facts.   In his response to our "Rule to

Show Cause" why this appeal should not be dismissed, husband

contends that the record, including the parties' agreement and

the trial court's decrees, is sufficient to address the issues

raised.   We agree.   Therefore, we proceed to the merits of

husband's appeal.

     The parties executed their agreement on February 3, 1989.

In paragraph 7, entitled "SPOUSAL SUPPORT," the agreement

provides:

            The husband agrees to pay to the wife, as
            and for her support and maintenance, the sum
            of One Thousand Dollars ($1,000.00) per
            month, the first payment to be made on the
            1st day of February, 1989, and to continue
            in consecutive monthly installments on the
            1st day of each month thereafter until such
            time as the wife's remarriage or death, or
            husband's death, whichever first occurs.

The agreement also requires all modifications to be in writing.

The parties agreed to present the agreement for incorporation

into a decree, but specifically provided that "this Agreement

shall independently remain in full force and effect, and shall

survive any decree, order, or judgment hereafter entered and

shall forever be binding and conclusive upon the parties."

     In the decree of divorce entered April 17, 1989, the trial

court awarded wife spousal support pursuant to the terms of the

                                - 2 -
parties' agreement.   The decree expressly provided that the

support payments "shall be governed as to termination, reduction

and/or increase in accordance with the Property Settlement

Agreement dated February 3, 1989 affirmed, ratified, and

incorporated herein . . . ."

     By motions filed January 29, 1999, husband sought to reopen

this matter and filed his motion seeking to reduce spousal

support.    Wife also filed a motion seeking to enforce the

agreement.   By order entered November 30, 1999, the trial court

ruled that it lacked jurisdiction to modify the spousal support

payments.    The trial court granted wife's motion and awarded

wife $750 in attorney's fees.

     "In Virginia property settlement agreements are contracts and

subject to the same rules of formation, validity and

interpretation as other contracts."     Smith v. Smith, 3 Va. App.

510, 513, 351 S.E.2d 593, 595 (1986) (citation omitted).    "[O]n

appeal if all the evidence which is necessary to construe a

contract was presented to the trial court and is before the

reviewing court, the meaning and effect of the contract is a

question of law which can readily be ascertained by this court."

Fry v. Schwarting, 4 Va. App. 173, 180, 355 S.E.2d 342, 346

(1987).

     The parties' agreement provides that husband will pay wife

$1,000 a month in spousal support until wife remarries or one of

the parties dies.   The agreement contains no provision allowing

                                - 3 -
either party to seek a modification in the amount of support.

Under Code § 20-109, the trial court could not enter an order

"except in accordance with that stipulation or contract" signed

by the parties and presented to the court.     While husband argues

that the agreement does not specifically prohibit modification

and is merely silent, we disagree.

          "'[C]ourts cannot read into contracts
          language which will add to or take away from
          the meaning of the words already contained
          therein.'" "Where there is no ambiguity in
          the terms of a contract, we must construe it
          as written, . . . and we are not at liberty
          to search for the meaning of the provisions
          beyond the pertinent instrument itself."

Bergman v. Bergman, 25 Va. App. 204, 214, 487 S.E.2d 264, 269

(1997) (citations omitted).   The express language of the agreement

provides for a set amount of monthly support unless one of the

three stated contingencies occurs.     Therefore, because the

agreement contains no provision allowing modification, the trial

court did not err in ruling that it lacked jurisdiction to

consider husband's motion seeking to modify support.

                     Appellate Attorney's Fees

     Wife was awarded $750 in attorney's fees under the terms of

the parties' agreement.   She seeks an award of additional

attorney's fees incurred in connection with her defense against

husband's appeal.   We note that paragraph 18 of the parties'

agreement provides that the costs of enforcing "any of the

provisions of this Agreement, whether through litigation or


                               - 4 -
other action necessary to compel compliance herewith, shall be

borne by the defaulting party."   We grant wife's request for an

award of her appellate attorney's fees and remand this matter to

the trial court for it to determine the proper amount of the

award.

     Accordingly, the decision of the circuit court is summarily

affirmed, and the matter is remanded to the trial court for the

determination of wife's appellate fees.

                                          Affirmed and remanded.




                              - 5 -